ACCEPTED
                                                                                         03-15-00545-CV
                                                                                               13888552
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   11/18/2016 7:18:59 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO.03-15-00545-CV


 BRIAN MCMULLEN                            §                            FILEDININ THE
                                                                 3rd COURT OF APPEALS
                                           §                          AUSTIN, TEXAS
 VS.                                       §                       THIRD     COURT
                                                                 11/18/2016 7:18:59 PM
                                           §                         JEFFREY D. KYLE
 TINA MCMULLEN                             §                              Clerk
                                                                      OF APPEALS

             MOTION TO EXTEND TIME TO FILE APPELLEE'S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:


      COMES NOW TINA MCMULLEN,Appellee in this matter and moves this
Court to grant an extension oftime to file Appellee's brief, pursuant to Rule
38.6(d), in compliance with Rule 10.5(b)ofthe Texas Rules of Appellate
Procedure, and for good cause shows the following:

        1.     This case is on appeal from the 146 Judicial District Court ofBell
County, Texas.

        2.     The case below was styled In the Matter ofthe Marriage ofBrian
McMullen and Tina McMullen, and was numbered 234,417-B.

        3.     Notice of appeal was given on August 28,2015.

      4.    The Clerk's record was filed on October 1, 2015, and the Reporter's
record was filed on September 22,2015.

      5.    Appellant's brief was due on November 2,2015, granted an extension
to February 1,2016,and granted an extension to May 2,2016.

        6.     Appellant's brief was filed with this Court and accepted on May 17,
2016.


        7.     Appellee's brief was due on June 16, 2016.

      8.     Appellee filed a Motion to Extend on June 16,2016, and the Court
granted an extension with the brief due on September 14,2016.
      9.     Appellee filed Appellee's Briefon October 21,2016, but had not
requested a second extension until this motion.

      10.    Appellee requests an extension to November 22,2016, and asks that
Appellee's Brief already received by the Court on October 21,2016,be accepted
by the Court ifthe Court grants this request for extension.

      11.    Appellee relies on the following facts as good cause for the requested
extension:


       Counsel for Appellee has already prepared and submitted Appellee's Brief.
Ifthis Motion is granted. Appellee's Brief has already been received by this Court.
No additional time will be necessary.

      WHEREFORE,Appellee prays that this Court grant this Motion to Extend
Time to File Appellee's Brief.
                               Respectfully Submitted,



                                        'Allison E.^czek
                                        Attorney for Appellee
                                        State Bar No.: 24043766
                                        kuczeklaw@hotmail.com
                                        PO Box 3299, Marker Heights, Texas 76548
                                        Phone: 254-220-4141
                                        Fax: 254-220-4140




                               Certificate of Service


      I certify that a true copy of the above was served on each attorney of record
or party in accordance with the Texas Rules of Civil Procedure on November 18,
2016. Appellant was served by facsimile at 254-770-0883.                 s,


                                           XISON E. KUCZEK
                                        'Attorney for Appellee
                            Certificate of Conference


      I certify that reasonable effort has been made to resolve this matter without
the necessity of filing for an Extension. On November 18, 2016, I conferenced
with opposing counsel's office, and he is in agreement with the requested
extension.



                                      ALLISON E.KUCZEK,
                                      Attorney for Appellee